Case: 13-12172    Date Filed: 01/09/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 13-12172
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:11-cr-00101-JA-KRS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                     versus


CHAD WARNER,
a.k.a. Ace,
a.k.a. Aceito,
a.k.a. Alex Rodriguez,
a.k.a. Willy Sosa,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 9, 2014)
              Case: 13-12172     Date Filed: 01/09/2014    Page: 2 of 3


Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Chad Warner appeals pro se the denial of a motion by the government to

reduce his sentence based on his substantial assistance. See Fed. R. Crim. P. 35(b).

Warner argues that the district court violated his right to due process under the

Fifth Amendment; considered allegedly improper sentencing factors; and should

have exercised its discretion to reduce his sentence based on his substantial

assistance. We affirm.

      Warner argues that the district court violated his right to due process by

considering his codefendant’s statements that he was violent without giving him

notice or an opportunity to respond, but Warner was given an opportunity to

respond to the statements considered by the district court. When confronted with

his codefendants’ statements during the hearing on his motion to reconsider,

Warner responded that the codefendants had “embellish[ed]” their stories. Warner

did not request a continuance to rebut his codefendants’ statements and, although

the district court said it would not rule on Warner’s motion to reconsider for a

couple of weeks, Warner did not file a supplemental pleading refuting the

statements.

      Warner argues that the court erroneously relied on improper sentencing

factors in denying the motion to reduce, but “[n]othing in the text of the rule


                                          2
               Case: 13-12172     Date Filed: 01/09/2014   Page: 3 of 3


purports to limit what factors may militate against granting a Rule 35(b)

reduction.” United States v. Manella, 86 F.3d 201, 204 (11th Cir. 1996) (emphasis

omitted). Although Warner argues that the district court based its decision on his

education and socioeconomic status, the district court did not mention those factors

in its order denying the motion. The district court was entitled to consider the

statutory sentencing factors in making its decision, id. at 204–05, and the district

court based its decision on the nature and circumstances of Warner’s offense, his

“history and characteristics,” and “the need for [his] sentence to reflect the

seriousness of the offense, promote respect for the law, provide punishment and

deterrence, and protect the public.” We cannot reweigh those factors.

      Warner challenges the refusal of the district court to reduce his sentence, but

we will not review that discretionary decision. The denial of a motion to reduce is

an “otherwise final sentence” that can be reviewed only in four enumerated

circumstances: if it is “imposed in violation of law”; involved “an incorrect

application of the sentencing guidelines”; exceeds the “applicable guideline

range”; or is “imposed for an offense for which there is no sentencing guideline

and is plainly unreasonable.” 18 U.S.C. § 3742. Warner does not mention any of

these exceptions in his brief.

      We AFFIRM the denial of Warner’s motion to reduce his sentence.




                                           3